DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 allowable. The restriction requirement, as set forth in the Office action mailed on 9/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 3, directed to a liquid crystal display panel no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg on 12/27/2021.
The application has been amended as follows: 
Re claims 6-20: Cancel claims.

Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, a liquid crystal display panel, wherein an area of each pixel region where the liquid crystals of the pixel region are located comprises a first area and a second area, the first area and the second area are arranged along a direction parallel to an plane in which the color filter substrate extends and an plane in which the array substrate extends, the portion of the color filter substrate in each pixel region comprises a black matrix, the black matrix is disposed on a side of the color filter substrate adjacent to the liquid crystals and is covered by an orthographic projection of the second area of the pixel region on the color filter substrate, a light extracting member is disposed on a side of the portion of the array substrate in each pixel region adjacent to the liquid crystals and is covered by an orthographic projection of the first area of the pixel region on the array substrate, and the light extracting member is configured to emit vertical light having a traveling direction vertical to the plane in which the color filter substrate extends and the plane in which the array substrate extends; and each pixel region further comprises a liquid crystal deflection control device configured to control the liquid crystals in the first area and the second area of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICHARD H KIM/Primary Examiner, Art Unit 2871